Citation Nr: 0805343	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-37 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and K. B.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

In June 2005, the appellant testified at a hearing in 
Hartford, Connecticut before the undersigned Veterans Law 
Judge.  

The case was previously before the Board in February 2007, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died from chronic obstructive pulmonary 
disease (COPD) in September 2003.

2.  The veteran's COPD was not manifest in service and is 
unrelated to service.  

3.  Prior to the veteran's death in September 2003, he was 
service connected for PTSD, 50 percent; residuals of cold 
injuries to the right hand, 20 percent; residuals of cold 
injuries to the left hand, 20 percent; residuals of cold 
injuries to the right foot, 20 percent; and residuals of cold 
injuries to the left foot, 20 percent.

4.  None of these service-connected disabilities caused or 
contributed substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an October 
2003 letter to the claimant that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the claimant of the 
evidence required to substantiate the claim and of the 
claimant's and VA's respective duties for obtaining evidence.  
The claimant was also asked to submit evidence and/or 
information, including that in the claimant's possession, to 
the AOJ.  The effective date notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2007.  The timing deficiency concerning the Dingess notice is 
harmless, as the claim is being denied. 

Additionally, any deficiency in the October 2003 letter as to 
notifying the appellant of the information and evidence 
necessary to substantiate her claim is harmless error, as she 
has demonstrated actual knowledge.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  For example, at her hearing before the 
Board she discussed the veteran's service-connected 
disabilities, including PTSD and residuals of cold injuries, 
and argued that PTSD was related to the veteran's death.  In 
support of her claim, she also submitted a medical opinion 
linking a nonservice-connected disability to an in-service 
injury.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
private medical records from Drs. Goodman and Prestia, the 
veteran's death certificate, and a VA medical opinion.  The 
National Personnel Records Center (NPRC) indicated in March 
1994 that the veteran's service medical records are 
unavailable and are presumed to have been destroyed in the 
1973 fire at the NPRC.  A June 1994 response from the NPRC to 
the RO's request for a search of morning reports of the 
veteran's duty assignment indicates that morning reports 
contained no remarks pertaining to the veteran.  The 
appellant did not reply to VA's March 2007 invitation to her 
to submit treatment information from the Bay State Medical 
Center or authorize VA to obtain it.  VA has satisfied its 
assistance duties.


Cause of death

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this appellant's claim is undertaken with this duty in 
mind.  

The veteran died in September 2003.  At the time of his 
death, he was service connected for PTSD and residuals of 
cold injury of both feet and both hands.  The death 
certificate lists the cause of his death as cardiac arrest 
due to or as a consequence of chronic pulmonary obstructive 
disorder (COPD).  The appellant asserts that the veteran's 
death was the result of his service, including both his PTSD 
and his heart condition.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

The record is absent for any competent evidence showing that 
the veteran's service-connected disabilities were the 
principle or a contributory cause of his death.  To the 
contrary, a May 2007 VA examiner concluded that neither PTSD 
nor cold injuries are known to cause or aggravate COPD, and 
that it was less likely that these events from his service 
caused his demise.  During the June 2005 hearing, the 
appellant asserted that everything that was related to his 
service caused his death.  During her testimony, she 
explained the negative effects of the veteran's PTSD, 
indicating that he used to awake in panic and had extreme 
reactions when startled.  While the Board by no means 
diminishes the distressing effect that the veteran's PTSD had 
on the veteran and the appellant, the appellant, as a 
layperson, is not competent to give an opinion as to the 
cause of the veteran's death.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

At the time of his death, the veteran's service-connected 
PTSD was rated as 50 percent disabling and there is no 
indication that it affected vital organs.  Therefore, 
debilitation may not be assumed.  See 38 C.F.R. § 3.312(c). 

The only competent evidence of record regarding the cause of 
the veteran's death is his certificate of death, that lists 
cardiac arrest and COPD as the cause of death.  No medical 
professional has attributed his death to any other cause.  
Therefore, the Board finds that the disabilities for which 
the veteran was service connected at the time of his death 
were not the principle or contributory cause of his death.  

Because the veteran was not service connected for either 
heart disease or COPD, it is necessary to determine whether 
service connection should have been established for these 
conditions.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes cardiovascular-renal disease.  38 C.F.R. § 3.309(a). 

The first evidence of record that the veteran suffered from 
any abnormal cardiac related condition is a June 1992 VA 
outpatient clinic note of  follow up visit for complaints of 
resting tachycardia.  The veteran was also shown to suffer 
from hypertension in 1992, though he gave a history of having 
hypertension since he was 39 years old, i.e., since 1963.  
COPD with bilateral lung scars was shown on VA x-ray in June 
1992.

In June and July 1982, the veteran was underwent a 
computerized tomography (CT) scan, x-rays, and an aspiration 
biopsy of the a right lower lung mass.  One physician 
concluded that the mass was scar tissue from a poorly 
resolved pneumonia.  The lung biopsy results ruled out a 
malignancy and the mass was determined to most likely be scar 
tissue, finding the mass to be a benign post inflammatory 
change with fibrovasulcar tissue being present.  

An April 1989 chest x-ray report impression stated that there 
was linear scarring in the medial portion of the right base 
and pleural thickening in the lateral mid portion of the left 
chest.  A copy of this typewritten report also contains the 
handwritten words "chest injury WW II."  

In February 2006, Clifford J. Prestia, M.D. reported that he 
had reviewed the medical records in his possession and that 
the veteran's restrictive and obstructive disorder of the 
lung was the result of a war injury suffered to his chest in 
the 1940s.  

In May 2007, a VA physician reviewed the veteran's claims 
folder and specifically discussed results of clinical testing 
conducted during his lifetime, as well as his history of a 
fall during service.  The physician stated neither PTSD nor 
cold injuries are known to cause or aggravate COPD, and that 
it was less likely that these events from his service caused 
his demise.  With regard to the in-service fall injury, the 
physician stated that a chest injury from a fall that led to 
scarring would not result in COPD, but instead would only 
cause restrictive lung pathology, which was well documented 
in the imaging, biopsied to be post-inflammatory changes, and 
shown in the pulmonary function testing to cause the 
restriction.  The physician went on to state that this 
restrictive pathology did not lead to or cause COPD, which 
was the cause of the veteran's death; thus, it was unlikely 
to be the cause of his COPD or his demise.  The physician 
concluded that the veteran's COPD was most likely from 
smoking.

In August 2007, the appellant's representative requested that 
Dr. Prestia provide a rationale for his February 2006 
opinion.  In response, in an August 9, 2007 letter Dr. 
Prestia stated that the veteran had reported that during 
service he was a member of an artillery brigade and on 
several occasions he encountered close battles causing 
episodes of smoke and dust inhalation.  He further noted hat 
the veteran had stated that since those episodes, his lungs 
never felt the same and he could never breathe correctly.  
Finally, Dr. Prestia stated that on his first examination of 
the veteran in 1982, he had already developed obstructive and 
restrictive pulmonary disease, pulmonary scarring, and 
bullous emphysema.

During his lifetime, the veteran reported that during the 
Battle of the Bulge, he had fallen from a cliff and injured 
his chest, lung, and low back.  He was awarded the Bronze 
Star Medal for meritorious achievement in ground combat 
against the armed enemy, and the Board conceded that he fell 
from a cliff and suffered injuries as he described during 
service.  See 38 U.S.C.A. § 1154(b).

The veteran was initially diagnosed as having cardiovascular 
disease many years after service.  There is no competent 
medical evidence of record showing that his cardiovascular 
disease had its onset during active service, was manifest 
within one year of his separation from service, or was 
related to any in-service disease or injury.  

Additionally, there is no persuasive medical evidence of 
record showing that COPD had is onset during active service 
or was related to any in-service disease or injury.  There is 
no indication of who annotated the April 1989 x-ray report, 
the annotation consisted of only three words, and it did not 
link the veteran's COPD to either the x-ray abnormality or to 
the in-service fall.  

Dr. Prestia reported in February 2006 that the veteran's COPD 
was the result of a war injury suffered to the veteran's 
chest in the 1940s.  His report is brief and wholly 
conclusory, and does not explain the rationale or bases for 
the opinion.  He was asked to provide a rationale for this 
opinion in August 2007, but did not do so in his statement 
dated August 9, 2007.  This markedly erodes the persuasive 
value of his February 2006 opinion.

A VA physician in May 2007, after reviewing the entire claims 
folder, indicated that a chest injury from a fall that led to 
scarring would not result in COPD, but instead would only 
cause restrictive lung pathology.  The Board accepts the VA 
physician's opinion over Dr. Prestia's opinion, as it is 
detailed and supported by a rationale.   Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The May 2007 VA examiner 
went on to state that restrictive lung disease was not 
related to the veteran's COPD or his demise.  See 38 C.F.R. 
§ 3.310.

While Dr. Prestia indicated in August 2007 that the veteran 
reported that he had encountered close battles in service 
causing episodes of smoke and dust inhalation, and that his 
lungs never felt the same, he did not provide an opinion 
linking any lung pathology to episodes of smoke and dust 
inhalation.  On the other hand, the VA physician in May 2007, 
noting that the veteran had been characterized by the 
appellant as a heavy smoker and a very heavy smoker, smoking 
two packs per day, indicated that the veteran's COPD was most 
likely from smoking.  

The appellant rendered opinions about the cause of the 
veteran's death in September 2003 and in her June 2005 
testimony, but those opinions are not competent, as she is a 
layperson and it takes medical expertise to indicate causes 
of medical problems.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

In summary, the competent evidence of record fails to show 
that a service-connected disability caused the veteran's 
death.  There was no evidence of COPD during service or for 
many years thereafter.  There is no persuasive evidence of 
record which connects the veteran's fatal COPD to his active 
service.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 



preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2007).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


